Citation Nr: 1516932	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the right upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988 and on active duty for training from January 1992 to May 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In June 2014 a Central Office hearing was held before the undersigned Veterans Law Judge.  In October 2014 and February 2015, the Board remanded the appeal for additional development.

This is a paperless appeal, and the Veterans Benefits Management System and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's February 2015 remand, it specifically pointed out that the previous VA opinion had failed to use the correct evidentiary standard for aggravation of preexisting disabilities, as the examiner did not state whether there was clear and unmistakable evidence that the preexisting injury was not aggravated by service.  The Board then requested an addendum opinion from the examiner "to indicate whether there is clear and unmistakable (obvious or manifest) evidence that the gunshot wound to the right upper back was not aggravated (permanently worsened) during service."

In February 2015 an addendum opinion was obtained from a nurse practitioner, (not the prior physician examiner), who wrote that it was "less likely as not that veteran's gunshot wound to the right upper back was not aggravated during service" then explained that this was because there were no complaints in service and no current findings of a disability related to the gunshot wound.  Unfortunately, the examination opinion has, once again, used the incorrect standard when evaluating whether a preexisting disability was aggravated by service, and it does not comply with the very clear instructions within the Board's February 2015 remand.

The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This issue must therefore be remanded once again in order to obtain an adequate addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the claims file to the examiner who performed the November 2014 examination for addendum.  The entire electronic claims folder must be available for review.  If the November 2014 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA physician. 

First, the physician examiner is again requested to consider whether there are any residuals of the gunshot wound.  In this regard, the examiner should consider the VA treatment records noting chronic neuropathic pain secondary to the gunshot wound.

Second, the physician examiner must state whether there is clear and unmistakable (obvious or manifest) evidence that the gunshot wound to the right upper back was not aggravated (permanently worsened) during service.  The examiner is advised that it is inadequate merely to state whether the disorder was "as likely as not" aggravated by service, as this is not the correct evidentiary standard for claims pertaining to preexisting conditions.  See 38 C.F.R. § 3.306(b) (2014).

A complete rationale must be provided for any opinion offered.

2.  After the addendum opinion has been obtained, the AOJ must review the report to ensure that it uses the correct evidentiary standard as described above and in compliance with 38 C.F.R. § 3.306(b).  If the report is deficient in any manner, the AOJ must implement corrective procedures at once in order to avoid any further remands from the Board.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a gunshot wound to the right upper back. If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




